DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated February 28, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 

Status of Claims
Claim(s) 1-3, 13, 15-18, 20, and 24-27 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 18, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1-3, 13, 15-18, 20, and 24-27. Claim(s) 4-12, 14, 19, and 21-23 were previously canceled. 
Applicants elected with traverse Group I, drawn to a pharmaceutical composition comprising a therapeutically effective amount of each of linezolid, bedaquiline, and pretomanid or a pharmaceutically acceptable salt of each thereof, and a pharmaceutically acceptable carrier in the reply filed on October 19, 2018.  The requirement is still deemed proper. 
Claims 1-3, 13, 15-18, 20, and 24-27 are presently under examination.

Priority
The present application is a national stage entry of PCT/US2016/055414 filed on October 5, 2016, which claims benefit of US Provisional Application No. 62/241,280 filed on October 14, 2015.  The effective filing date of the instant application is October 14, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13, 15-18, 20, and 24-27  stand rejected under 35 U.S.C. 103 as being unpatentable over Devito et al (WO 2011/139832 A2, cited in a previous Office Action) in view of Zyvox® Prescribing Information (Pfizer, Pharmacia & Upjohn Company, May 2008, pp 1-35, hereinafter Zyvox®, cited in a previous Office Action), Sirturo™ Prescribing Information (Janssen Therapeutics, December 2012, pp 1-21, hereinafter Sirturo™, cited in a previous Office Action), and Diacon et al (Lancet, 2012; 380:986-93, cited in a previous Office Action).
Regarding claims 1 and 20, Devito teaches a composition for treating a mycobacterial infection in a patient comprising a pharmaceutically effective amount of an antibiotic compound or tautomer thereof or pharmaceutically acceptable salt or prodrug of said compound or tautomer (page 9, last paragraph); wherein the antibiotic compound or tautomer thereof or pharmaceutically acceptable salt or prodrug of said compound or tautomer is selected from an oxazolidinone antibiotic compound (page 12, last full paragraph); wherein oxazolidinone antimicrobial compounds include linezolid (page 16, 2nd paragraph).  Devito further teaches a composition further comprising an additional pharmaceutical agent, particularly, one or more compounds typically used for treating, preventing, or reducing the risk of an infection caused or mediated by Mycobacterium tuberculosis or a nontuberculous mycobacterium and in particular those infections caused or mediated by resistant or highly virulent strain of a mycobacterium (page 12, 3rd paragraph) wherein the additional compounds include nitroimidazoles like PA-824 and new generation diarylquinolines like TMC207 (page 12, last paragraph).  PA-824 is equivalent to pretomanid as evidenced by SciFinder (CAS Registry #187235-37-6) which lists PA-824 as an alternative name for pretomanid.  TMC207 is equivalent to bedaquiline as evidenced by SciFinder (CAS Registry #843663-66-1) which lists TMC 207 as an alternative name for bedaquiline.  
While the reference may not be anticipatory insofar as one must select linezolid from various oxazolidinone antimicrobial compounds and PA-824/pretomanid and TMC 207/bedaquiline from various additional pharmaceutical agents typically used for treating an infection caused or mediated by Mycobacterium tuberculosis as taught in Devito, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected linezolid from the list of oxazolidinone antimicrobial compounds, and PA-824/pretomanid and TMC 207/bedaquiline from the list of additional pharmaceutical agents in order to arrive at a composition useful for an infection caused or mediated by Mycobacterium tuberculosis.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of oxazolidinone antimicrobial compounds and additional pharmaceutical agents taught individually and alternatively as equally useful in a method of treating an infection caused or mediated by Mycobacterium tuberculosis.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  
Devito teaches supplementary active compounds (identified or designed according to the invention and/or known in the art) or tautomers thereof or a pharmaceutically acceptable salts or prodrugs of said compounds or tautomers also can be incorporated into the compositions; the formulations can conveniently be presented in dosage unit form and can be prepared by any of the methods well known in the art of pharmacy/ microbiology (page 22, lines 32-33); formulations suitable for oral administration can be in the form of discrete units such as capsules, gelatin capsules, and tablets (page 24, lines 3-4).  Thus, Devito suggests formulating the disclosed combinations into a single composition and that the formulations can be formulated as tablets.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the linezolid and additional supplementary active compounds, PA-824 and TMC207 into a single tablet composition in view of the teachings of Devito.  A combination of linezolid and additional supplementary active compounds, PA-824 and TMC207, in a single tablet composition would read on a single dosage form.  
Regarding the amount of linezolid of instant claims 1-3, 15, 17, 18, 26, and 27, Devito teaches generally an effective amount of dosage of active compound will be in the range of from about 0.01 to 100 mg/kg of body weight/day (page 28, 2nd full paragraph) and oxazolidinones were dosed orally at 50 mg/kg (page 35, 4th paragraph).  Assuming an average weight of an adult is 60 kg, an amount of 0.01 to 100 mg/kg is equivalent to 0.6 mg to 6 g of linezolid.  Moreover, Zyvox® teaches ZYVOX Tablets for oral administration contain 400 mg or 600 mg linezolid as film-coated compressed tablets (page 1; 4th paragraph); and dosage guidelines for Zyvox is 600 mg every 12 hr for adults for infection (Table 14).  600 mg every 12 hr reads on 600 mg bid or 1200 mg.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding the amount of bedaquiline of instant claims 1-3, 13, 17, and 18, Devito does not teach the instantly claimed amounts.  However, Sirturo™ teaches each tablet contains bedaquiline fumarate drug substance which is equivalent to 100 mg of bedaquiline (page 11, 2nd paragraph); and SIRTURO is a diarylquinoline antimycobacterial drug indicated as part of combination therapy in adults (≥ 18 years) with pulmonary multi-drug resistant tuberculosis (MDR-TB) (page 1, 1st paragraph); and dosage and administration is 400 mg once daily (page 1, 2nd paragraph).  400 mg once daily reads on 400 mg.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of bedaquiline taught by Sirturo™ as a starting point for optimizing the amount of bedaquiline, for use in a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, since the prior art establishes that these amounts of bedaquiline are suitable for use as part of a combination therapy.  

Regarding the amount of pretomanid of instant claims 1-3, 16-18, and 24-27, Devito does not teach the instantly claimed amounts. However, Diacon teaches 14-day bactericidal activity of PA-824, bedaquiline, pyrazinamide, and moxifloxacin combinations: a randomised trial (title); a 14-day EBA study in treatment naïve patients with sputum-microscopy smear-positive fully drug-susceptible pulmonary tuberculosis assessing various combinations of the new antituberculosis agents bedaquiline, PA-824, and moxifloxacin and the established agent pyrazinamide with a view to developing appropriate combinations for longer-term studies, leading to a tuberculosis regimen for management of drug-susceptible and MDR disease (page 987, left, 2nd paragraph); PA-824 was administered 200 mg a day (page 987, Panel 1).  
Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of oxazolidinones taught by Devito and ZYVOX as a starting point for optimizing the amount of the oxazolidinone, linezolid; the amount of bedaquiline taught by Situro™ as a starting point for optimizing the amount of bedaquiline; and the amount of PA-824/pretomanid taught by Diacon for use in a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, because the dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the  prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the composition of claims 1-3, 13, 15-18, 20, and 24-27 with a reasonable expectation of success.
Response to Arguments
	Applicant argues:
Devito discloses a long list of compounds and provides Examples with data directed to single-component drug regimens.  Devito teaches that radezolid, which is not one of the claimed compounds, is the most active compound tested whereas linezolid, which is one of the claimed compounds, was "not effective at inhibiting cell growth and recovery in aerobic conditions."  As such, Devito does not disclose that each species of oxazolidinone antimicrobial compounds and additional pharmaceutical agents are individually and alternatively as equally useful in a method of treating an infection caused or mediated by Mycobacterium tuberculosis. Instead, Devito teaches that the disclosed pharmaceutical agents have different effectiveness, with radezolid being most effective and linezolid (a claimed compound) being least effective in certain environments relevant to the treatment of tuberculosis. Thus, Devito fails to provide any motivation to select the claimed three-drug combination of linezolid, bedaquiline, and pretomanid. The other cited references, Zyvox, Sirturo, and Diacon, do not cure this deficiency in Devito, nor are they alleged to do so. Rather, Zyvox, Sirturo, and Diacon are cited as suggesting individual dosage amounts of linezolid, bedaquiline, and pretomanid, respectively, but are not cited as teaching the administration of these three compounds together. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, the Examiner acknowledges that Devito teaches radezolid is more potent than linezolid.  However, Devito explicitly teaches that linezolid is one of 2 other oxazolidinone antimicrobial compounds useful in the disclosed methods.  Thus, Devito exemplifies linezolid as an alternative oxazolidinone antimicrobial compounds.  Moreover, Devito explicitly claims a composition further comprising PA-824 and TMC207 (claim 29). PA-824 and TMC207 are 2 of 20 explicitly claimed compounds to combine with an antimicrobial agent. Thus, it would have been obvious to select PA-824/pretomanid and TMC 207/bedaquiline from various additional pharmaceutical agents typically used for treating an infection caused or mediated by Mycobacterium tuberculosis as taught in Devito in order to arrive at a composition comprising an antimicrobial agent, linezolid, PA-824/pretomanid and TMC 207/bedaquiline.  One of ordinary skill in the art would readily envisage the disclosed combinations administered as either a combination in a single dosage unit (i.e. single tablet) or in separate dosage units (i.e. multiple tablets) from the disclosure of Devito.   As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the linezolid and additional supplementary active compounds, PA-824 and TMC207 into a single tablet composition in view of the teachings of Devito.


Applicant argues:
Nothing in Devito would provide the skilled artisan with a motivation or reasonable expectation of success that a multi-agent single dosage form as claimed could be used in the treatment of tuberculosis. As disclosed at Example 1 and Table 1 of the current specification, the claimed three-drug combination of linezolid, bedaquiline, and pretomanid possess unexpected synergistic properties when compared to two-drug combinations of linezolid+bedaquiline, linezolid+pretomanid, or bedaquiline+pretomanid. Further, all two-drug combinations had inferior activity compared to the three-drug combination of LZD, BDQ, and PMD at two months (p<0.01).  In addition, the three-drug combination of LZD, BDQ, and PMD resulted in significantly fewer relapses after three months of treatment compared to BDQ+PMD.  Based on the above evidence disclosed in the current specification and in the record, as well as Exhibits A-B, Applicant submits that one of skill in the art would not be motivated to arrive at the claim three-drug combination because Devito fails to provide a motivation and reasonable expectation of success that a multi-agent single dosage form as claimed could be used in the treatment of tuberculosis. Moreover, the evidence of record establishes that the claimed three-drug combination of LZD, BDQ, and PMD led to significantly greater reduction in lung CFU than any 2-drug combination of its components. This result could not have been predicted based on Devito.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Applicants have the burden of explaining proffered data.  
In the instant case, in a review of Table 3 and the description, it is unclear what doses of each compound were utilized in each of the combinations.  The Examiner is unable to ascertain from the Table and description the dose combinations being compared.
Moreover, MPEP 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Devito teaches the combination of compounds can be a synergistic combination (page 4, 1st paragraph). Thus, Devito suggests combining the disclosed agents for a synergistic effect.  Thus, it is not unexpected that combining linezolid, bedaquiline, and pretomanid would result in a synergistic effect.  Moreover, it does not appear that the differences between the combinations are so great as to be unexpected.
The Examiner notes that the rejection of record is based on knowledge in the art before the effective filing date of the invention. Exhibit A (Pretomanid Sponsor Briefing Document) has a date of June 6, 2019 and thus does not constitute prior art.  Exhibit B (Oelofse) was published in 2021 and thus does not constitute prior art. However, MPEP 716.02(c) states:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989). In the instant case, as set forth above, Devito suggests a composition for treating a mycobacterial infection in a patient comprising a pharmaceutically effective amount of an antibiotic compound, linezolid; further comprising an additional pharmaceutical agent, PA-824 and TMC207.  Moreover, Devito teaches the combination of compounds can be a synergistic combination (page 4, 1st paragraph). Thus, Devito suggests combining the disclosed agents for a synergistic effect.  Thus, it is not unexpected that combining linezolid, bedaquiline, and pretomanid would result in a synergistic effect.  The fact that the combination of linezolid, PA-824/pretomanid and TMC 207/bedaquiline is useful for treating mycobacterial infection caused or mediated by Mycobacterium tuberculosis and that the combination has a synergistic effect is not unexpected. Thus, the teachings of cited references support the obviousness rejection set forth above.

Conclusion
Claims 1-3, 13, and 15-18, 20, and 24-27 are rejected.
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628